UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               5/6/2021
VIVIAN PEÑA; FRANCISCO FERNANDEZ,

                                 Plaintiffs,

                     -against-                                   20-CV-9294 (NSR)

GENERAL MOTORS FINANCIAL                                      ORDER OF SERVICE
COMPANY, INC.; AND MARY BARRA, et
al,

                                 Defendants.

NELSON S. ROMÁN, United States District Judge:

       Plaintiffs, who are proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants General Motors

Financial Company, Inc. and Mary Barra. Plaintiff is directed to serve the summons and

complaint on each Defendant within 90 days of the issuance of the summonses. If within those

90 days, Plaintiffs have not either served Defendants or requested an extension of time to do so,

the Court may dismiss the claims against Defendants under Rules 4 and 41 of the Federal Rules

of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs, together with an

information package.

SO ORDERED.

 Dated:   May 6, 2021
          White Plains, New York

                                                            NELSON S. ROMÁN
                                                          United States District Judge
